



Exhibit 10.25




INSEEGO CORP.


2009 Omnibus Incentive Compensation Plan


1.    Purpose. Inseego Corp. hereby amends and restates the Novatel Wireless,
Inc. 2009 Omnibus Incentive Compensation Plan into this Inseego Corp. 2009
Omnibus Incentive Compensation Plan. The purpose of the Plan is to promote the
long-term success of the Company and the creation of stockholder value by
offering directors, officers, employees and consultants of the Company an
opportunity to acquire a proprietary interest in the success of the Company, or
to increase such interest, and to encourage such selected persons to continue to
provide services to the Company and to attract new individuals with outstanding
qualifications.


2.    Definitions. As used in the Plan,


(a)    “Affiliate” means any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries owns not less than 50 percent of such entity.


(b)    “Aggregate Share Limit” means the aggregate maximum number of shares
available under the Plan pursuant to Section 3(a)(i) of the Plan.


(c)    “Annual Incentive Award” means a cash award granted pursuant to Section 8
of the Plan, where such award is based on Management Objectives and a
Performance Period of one year or less.


(d)    “Appreciation Right” means a right granted pursuant to Section 5 of the
Plan.


(e)    “Award” means any Annual Incentive Award, Option Right, Restricted Stock,
Restricted Stock Unit, Appreciation Right, Performance Share, Performance Unit
or Other Award granted pursuant to the terms of the Plan.


(f)    “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.


(g)    “Beneficial Owner” or “Beneficial Ownership” has the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.


(h)    “Board” means the Board of Directors of Inseego, as constituted from time
to time.


(i)    “Change in Control” means, except as may otherwise be provided in an
Evidence of Award or in a Participant’s written employment agreement,
change-in-control agreement, severance agreement, or other similar written
agreement or arrangement, the first to occur of the following events:


(i)    any Person is or becomes the Beneficial Owner of 50 percent or more of
the combined voting power of the then-outstanding Voting Stock of Inseego;
provided, however , that:


(1)    the following acquisitions will not constitute a Change in Control: (A)
any acquisition of Voting Stock of Inseego directly from Inseego that is
approved by a majority of the Incumbent Directors, (B) any acquisition of Voting
Stock of Inseego by the Company, (C) any acquisition of Voting Stock of Inseego
by the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company, and (D) any
acquisition of Voting Stock of Inseego by any Person pursuant to a Business
Transaction that complies with clauses (A), (B) and (C) of Section 2(i)(iii)
below;


(2)    if any Person is or becomes the Beneficial Owner of 50 percent or more of
the combined voting power of the then-outstanding Voting Stock of Inseego as a
result of a transaction described in clause (A) of Section 2(i)(i)(1) above and
such Person thereafter becomes the Beneficial Owner of any additional shares of
Voting Stock of Inseego representing one percent or more of the then-outstanding
Voting Stock of Inseego, other than in an acquisition directly from Inseego that
is approved by a majority of the Incumbent





--------------------------------------------------------------------------------





Directors or other than as a result of a stock dividend, stock split or similar
transaction effected by Inseego in which all holders of Voting Stock are treated
equally, such subsequent acquisition will be treated as a Change in Control;


(3)    a Change in Control will not be deemed to have occurred if a Person is or
becomes the Beneficial Owner of 50 percent or more of the Voting Stock of
Inseego as a result of a reduction in the number of shares of Voting Stock of
Inseego outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Directors unless and until such Person
thereafter becomes the Beneficial Owner of any additional shares of Voting Stock
of Inseego representing one percent or more of the then-outstanding Voting Stock
of Inseego, other than as a result of a stock dividend, stock split or similar
transaction effected by Inseego in which all holders of Voting Stock are treated
equally; and


(4)    if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired Beneficial Ownership of 50 percent or more of the
Voting Stock of Inseego inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Incumbent Board a
sufficient number of shares so that such Person has Beneficial Ownership of less
than 50 percent of the Voting Stock of Inseego, then no Change in Control will
have occurred as a result of such Person’s acquisition; or


(ii)    a majority of the Board ceases to be comprised of Incumbent Directors;
or


(iii)    the consummation of a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of Inseego or the
acquisition of the stock or assets of another corporation, or other transaction
(each, a “Business Transaction”), unless, in each case, immediately following
such Business Transaction (A) the Voting Stock of Inseego outstanding
immediately prior to such Business Transaction continues to represent (either by
remaining outstanding or by being converted into Voting Stock of the surviving
entity or any parent thereof), more than 50 percent of the combined voting power
of the then outstanding shares of Voting Stock of the entity resulting from such
Business Transaction (including, without limitation, an entity which as a result
of such transaction owns Inseego or all or substantially all of Inseego’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Transaction, of the Voting Stock of Inseego, (B) no Person (other than
Inseego, such entity resulting from such Business Transaction, or any employee
benefit plan (or related trust) sponsored or maintained by the Company or such
entity resulting from such Business Transaction) has Beneficial Ownership,
directly or indirectly, of 50 percent or more of the combined voting power of
the then outstanding shares of Voting Stock of the entity resulting from such
Business Transaction, and (C) at least a majority of the members of the Board of
Directors of the entity resulting from such Business Transaction were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Transaction; or


(iv)    approval by the stockholders of Inseego of a complete liquidation or
dissolution of Inseego, except pursuant to a Business Transaction that complies
with clauses (A), (B) and (C) of Section 2(i)(iii).


(j)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, as such law and regulations may be amended
from time to time.


(k)    “Committee” means a committee consisting of one or more members of the
Board that is appointed by the Board (as described in Section 12) to administer
the Plan.


(l)    “Company” means, collectively, Inseego and its Subsidiaries.


(m)    “Consultant” means an individual who performs bona fide services to the
Company or an Affiliate, other than as an Employee or Director.


(n)    “Covered Employee” means a Participant who is, or is determined by the
Board to be likely to become, a “covered employee” within the meaning of Section
162(m) of the Code (or any successor provision).


(o)    “Date of Grant” means the date specified by the Board on which a grant of
an Award will become effective (which date will not be earlier than the date on
which the Board takes action with respect thereto).







--------------------------------------------------------------------------------





(p)    “Director” means a member of the Board of Directors of Inseego.


(q)    “EBIT” means earnings before interest and taxes.


(r)    “EBITDA” means earnings before interest, taxes, depreciation and
amortization.


(s)    “EBT” means earnings before taxes.


(t)    “Effective Date” means June 18, 2009.


(u)    “Employee” means an individual who is an employee of the Company or an
Affiliate.


(v)    “Evidence of Award” means an agreement, certificate, resolution,
notification or other type or form of writing or other evidence approved by the
Board that sets forth the terms and conditions of the Awards granted. An
Evidence of Award may be in an electronic medium, may be limited to notation on
the books and records of Inseego and, unless otherwise determined by the Board,
need not be signed by a representative of Inseego or a Participant.


(w)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.


(x)    “GAAP” means accounting principles generally accepted in the United
States of America as in effect from time to time.


(y)    “Incentive Stock Options” means Option Rights that are intended to
qualify as “incentive stock options” under Section 422 of the Code or any
successor provision.


(z)    “Incumbent Directors” means the individuals who, as of the date hereof,
are Directors of Inseego and any individual becoming a Director subsequent to
the date hereof whose election, nomination for election by Inseego’s
stockholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of Inseego in which such person is named as a nominee for
director, without objection to such nomination); provided , however , that an
individual will not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.


(aa)    “Inseego” means Inseego Corp., a Delaware corporation, and any
successors thereto.


(bb)    “Management Objectives” means the performance objective or objectives
established pursuant to the Plan for Participants who have received grants of
Annual Incentive Awards, Performance Shares or Performance Units or, when so
determined by the Board, Option Rights, Appreciation Rights, Restricted Stock,
Restricted Stock Units, dividend equivalents or Other Awards pursuant to the
Plan. Management Objectives may be described in terms of Inseego-wide objectives
or objectives that are related to the performance of the individual Participant
or a Subsidiary, division, business unit, region or function within Inseego or
any Subsidiary. The Management Objectives may be made relative to the
performance of other companies. The Management Objectives applicable to any
Qualified Performance-Based Award to a Covered Employee will be based on
specified levels of or changes in one or more of the following criteria:


(i)    Profits: Operating income, EBIT, EBT, net income, cash net income,
earnings per share, residual or economic earnings or economic profit;


(ii)    Cash Flow: EBITDA, free cash flow, free cash flow with or without
specific capital expenditure targets or ranges, including or excluding
divestments and/or acquisitions, total cash flow, cash flow in excess of cost of
capital, residual cash flow or cash flow return on investment;


(iii)    Returns: Economic value added (EVA) or profits or cash flow returns on:
sales, assets, invested capital, net capital employed or equity;


(iv)    Working Capital: Working capital divided by sales, days’ sales
outstanding, days’ sales inventory or days’ sales in payables;





--------------------------------------------------------------------------------







(v)    Profit Margins: Profits divided by revenues or sales, gross margins
divided by revenues or sales, or operating margin divided by revenues or sales;


(vi)    Liquidity Measures: Debt-to-capital ratios, debt-to-EBITDA ratios or
total debt;


(vii)    Sales Growth, Margin Growth, Unit Growth, Cost Initiative and Stock
Price Metrics: Revenues, revenue growth, sales, sales growth, gross margin,
operating margin, shipment volume, unit growth, stock price appreciation, total
return to stockholders, expense targets, productivity targets or ratios, sales
and administrative expenses divided by sales, or sales and administrative
expenses divided by profits; and


(viii)    Strategic Initiative Key Deliverable Metrics: Consisting of one or
more of the following: product development or launch, strategic partnering,
research and development, regulatory compliance or submissions, vitality or
sustainability index, market share or penetration, geographic business expansion
goals, customer satisfaction, employee satisfaction, management of employment
practices and employee benefits, supervision of litigation and information
technology, or goals relating to acquisitions or divestitures of subsidiaries,
affiliates or joint ventures.


At the Board’s discretion, any Management Objective may be measured before
special items, and may or may not be determined in accordance with GAAP. The
Board shall have the authority to make equitable adjustments to the Management
Objectives (and to the related minimum, target and maximum levels of achievement
or performance) as follows: in recognition of unusual or non-recurring events
affecting Inseego or any Subsidiary or Affiliate or the financial statements of
Inseego or any Subsidiary or Affiliate; in response to changes in applicable
laws or regulations; to account for items of gain, loss or expense determined to
be extraordinary or unusual in nature or infrequent in occurrence or related to
the disposal of a segment of a business or related to a change in accounting
principles; or in recognition of any events or circumstances (including, without
limitation, changes in the business, operations, corporate or capital structure
of the Company or the manner in which it conducts its business) that render the
Management Objectives unsuitable; provided , however , that no such adjustment
shall be made to any Management Objective applicable to a Qualified
Performance-Based Award to the extent such adjustment would cause such Award to
fail to meet the requirements for “qualified performance-based compensation”
under Section 162(m) of the Code, unless the Board determines that the
satisfaction of such requirements is neither necessary or appropriate.


(cc)    “Market Value Per Share” means as of any particular date the closing
sale price of a Share as reported on the Nasdaq Stock Market or, if not listed
on such exchange, on any other national securities exchange on which the Shares
are listed. If the Shares are not traded as of any given date, the Market Value
Per Share means the closing price for the Shares on the principal exchange on
which the Shares are traded for the immediately preceding date on which the
Shares were traded. If there is no regular public trading market for the Shares,
the Market Value Per Share of the Shares shall be the fair market value of the
Shares as determined in good faith by the Board. The Board is authorized to
adopt another fair market value pricing method, provided such method is in
compliance with the fair market value pricing rules set forth in Section 409A of
the Code.


(dd)    “Optionee” means the optionee named in an Evidence of Award evidencing
an outstanding Option Right.


(ee)    “Option Price” means the purchase price payable on exercise of an Option
Right.


(ff)    “Option Right” means the right to purchase Shares upon exercise of an
option granted pursuant to Section 4 of the Plan.


(gg)    “Other Award” means an Award granted pursuant to Section 9 of the Plan.


(hh)    “Participant” means a person who is selected by the Board to receive
Awards under the Plan and who is (i) an Employee, (ii) a Director, or (iii) a
Consultant.


(ii)    “Performance Period” means, in respect of an Award, a period of time
within which the Management Objectives relating to such Award are to be
achieved, as determined by the Board in its sole discretion. The Board may
establish different Performance Periods for different Participants, and the
Board may establish concurrent or overlapping Performance Periods.





--------------------------------------------------------------------------------







(jj)    “Performance Share” means an Award under the Plan equivalent to the
right to receive one Share awarded pursuant to Section 8 of the Plan.


(kk)    “Performance Unit” means a unit awarded pursuant to Section 8 of the
Plan that is equivalent to $1.00 or such other value as is determined by the
Board.


(ll)    “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act or any successor provision thereto, as modified and used in
Sections 13(d) and 14(d) thereof and the rules thereunder.


(mm)    “Plan” means this Inseego Corp. 2009 Omnibus Incentive Compensation
Plan.


(nn)    “Qualified Performance-Based Award” means any Award or portion of an
Award that is intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code.


(oo)    “Restricted Stock” means Shares granted pursuant to Section 6 of the
Plan as to which neither the substantial risk of forfeiture nor the prohibition
on transfers has expired.


(pp)    “Restriction Period” means the period of time during which Restricted
Stock or Restricted Stock Units may be subject to restrictions, as provided in
Section 6 and Section 7 of the Plan.


(qq)    “Restricted Stock Unit” means an Award made pursuant to Section 7 of the
Plan.


(rr)    “Secondary Committee” means one or more senior officers of Inseego (who
need not be members of the Board), acting as a committee established by the
Board pursuant to Section 12(b) of the Plan, subject to such conditions and
limitations as the Board shall prescribe.


(ss)    “Shares” means the shares of common stock, par value $0.001 per share,
of Inseego or any security into which such Shares may be changed by reason of
any transaction or event of the type referred to in Section 11 of the Plan.


(tt)    “Spread” means the excess of the Market Value Per Share on the date when
an Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Appreciation Right, respectively.


(uu)    “Subsidiary” means a corporation, company or other entity (i) more than
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by Inseego; except that, for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time Inseego
owns or controls, directly or indirectly, more than 50 percent of the total
combined voting power represented by all classes of stock issued by such
corporation.


(vv)    “Voting Stock” means securities entitled to vote generally in the
election of directors.







--------------------------------------------------------------------------------





3.    Shares Available Under the Plan.


(a)    Maximum Shares Available Under Plan.


(i)    Subject to adjustment as provided in Section 11 of the Plan, the maximum
number of Shares that may be issued (A) upon the exercise of Option Rights or
Appreciation Rights, (B) in payment or settlement of Restricted Stock and
released from substantial risks of forfeiture thereof, (C) in payment or
settlement of Restricted Stock Units, (D) in payment or settlement of
Performance Shares or Performance Units that have been earned, (E) in payment or
settlement of Other Awards, or (F) in payment of dividend equivalents paid with
respect to Awards made under the Plan, in the aggregate will not exceed
15,000,000 Shares (the “Aggregate Share Limit”), plus an additional 323,000
Shares that may be issued for inducement grants pursuant to Nasdaq Listing Rule
5635 (“Inducement Shares”). Shares issued under any plan assumed by Inseego in
any corporate transaction will not count against the Aggregate Share Limit.


(ii)    Shares covered by an Award granted under the Plan shall not be counted
against the Aggregate Share Limit unless and until they are actually issued and
delivered to a Participant and, therefore, the total number of Shares available
under the Plan as of a given date shall not be reduced by any Shares relating to
prior Awards that have expired or have been forfeited or cancelled or terminated
for any other reason other than being exercised or settled, and to the extent of
payment in cash of the benefit provided by any Award granted under the Plan, any
Shares that were covered by that Award will be available for issue or transfer
hereunder. If, under the Plan, a Participant has elected to give up the right to
receive compensation in exchange for Shares based on fair market value, such
Shares will not count against the Aggregate Share Limit. In addition, upon the
full or partial payment of any Option Price by the transfer to the Company of
Shares or upon satisfaction of tax withholding provisions in connection with any
such exercise or any other payment made or benefit realized under this Plan by
the transfer or relinquishment of Shares, there shall be deemed to have been
issued under this Plan only the net number of Shares actually issued by the
Company.


(iii)    Subject to adjustment as provided in Section 11 of the Plan, the
aggregate number of Shares actually issued by the Company upon the exercise of
Incentive Stock Options will not exceed 7,000,000 Shares.


(b)    Individual Participant Limits. Notwithstanding anything in this Section
3, or elsewhere in the Plan, to the contrary, and subject to adjustment as
provided in Section 11 of the Plan:


(i)    No Participant will be granted Option Rights or Appreciation Rights, in
the aggregate, for more than 1,000,000 Shares during any calendar year;


(ii)    No Participant will be awarded Qualified Performance Based-Awards of
Restricted Stock, Restricted Stock Units, Performance Shares or Other Awards, in
the aggregate, for more than 500,000 Shares during any calendar year;


(iii)    In no event will any Participant in any calendar year receive a
Qualified Performance- Based Award of Performance Units having an aggregate
maximum value in excess of $2,500,000;


(iv)    In no event will any Participant in any calendar year receive a
Qualified Performance- Based Award that is an Annual Incentive Award having an
aggregate maximum value in excess of $2,500,000; and


(v)    In no event will any Participant in any calendar year receive a Qualified
Performance- Based Award in the form of Other Awards of cash under Section 9(b)
having an aggregate maximum value in excess of $2,500,000.


4.    Option Rights. The Board may, from time to time, authorize the granting to
Participants of Option Rights upon such terms and conditions consistent with the
following provisions as it may determine:


(a)    Each grant will specify the number of Shares to which it pertains subject
to the limitations set forth in Section 3 of the Plan.


(b)    Each grant will specify an Option Price per share, which may not be less
than the Market Value Per Share on





--------------------------------------------------------------------------------





the Date of Grant.


(c)    Each grant will specify whether the Option Price will be payable (i) in
cash or by check acceptable to Inseego or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to Inseego of
Shares owned by the Optionee (or other consideration authorized pursuant to
Section 4(d)) having a value at the time of exercise equal to the total Option
Price, (iii) by withholding by Inseego from the Shares otherwise deliverable to
the Optionee upon the exercise of such Option, a number of Shares having a value
at the time of exercise equal to the total Option Price, (iv) by a combination
of such methods of payment, or (v) by such other methods as may be approved by
the Board.


(d)    To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to Inseego of some or all of the Shares to which such
exercise relates.


(e)    Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.


(f)    Each grant will specify the period or periods of continuous service by
the Optionee with Inseego or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable.


(g)    Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.


(h)    Option Rights granted under the Plan may be (i) Incentive Stock Options,
(ii) options that are not intended to qualify as Incentive Stock Options, or
(iii) combinations of the foregoing. Incentive Stock Options may only be granted
to Participants who are “employees” (under Section 3401(c) of the Code) of
Inseego or a subsidiary of Inseego (under Section 424 of the Code). Any Option
Right designated as an Incentive Stock Option will not be an Incentive Stock
Option to the extent the Option Right fails to meet the requirements of Section
422 of the Code. Each grant will specify whether the Option Right is an
Incentive Stock Option or an option that is not intended to qualify as an
Incentive Stock Option.


(i)    The Board may substitute, without receiving Participant permission,
Appreciation Rights payable only in Shares (or Appreciation Rights payable in
Shares or cash, or a combination of both, at the Board’s discretion) for
outstanding Option Rights; provided , however , that the terms of the
substituted Appreciation Rights are substantially the same as the terms for the
Option Rights at the date of substitution and the difference between the Market
Value Per Share of the underlying Shares and the Base Price of the Appreciation
Rights is equivalent to the difference between the Market Value Per Share of the
underlying Shares and the Option Price of the Option Rights. If the Board
determines, based upon advice from Inseego’s accountants, that this provision
creates adverse accounting consequences for Inseego, it shall be considered null
and void.


(j)    No Option Right will be exercisable more than 10 years from the Date of
Grant.


(k)    No grant of Option Rights may provide for dividends, dividend equivalents
or other similar distributions to be paid on such Option Rights.


5.    Appreciation Rights. The Board may, from time to time, authorize the
granting to any Participant of Appreciation Rights upon such terms and
conditions consistent with the following provisions as it may determine:


(a)    An Appreciation Right will be a right of the Participant to receive from
Inseego an amount determined by the Board, which will be expressed as a
percentage of the Spread (not exceeding 100 percent) at the time of exercise.


(b)    Each grant will specify the Base Price, which may not be less than the
Market Value Per Share on the Date of Grant.


(c)    Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by Inseego in cash, in Shares or in any
combination thereof and may retain for the Board the right to elect among those
alternatives.


(d)    Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.


(e)    Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.





--------------------------------------------------------------------------------







(f)    Each grant will specify the period or periods of continuous service by
the Participant with Inseego or any Subsidiary that is necessary before such
Appreciation Right or installments thereof will become exercisable.


(g)    Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such Appreciation Rights.


(h)    Successive grants may be made to the same Participant regardless of
whether any Appreciation Rights previously granted to the Participant remain
unexercised.


(i)    No Appreciation Right granted under the Plan may be exercised more than
10 years from the Date of Grant.


(j)    No grant of Appreciation Rights may provide for dividends, dividend
equivalents or other similar distributions to be paid on such Appreciation
Rights.


6.    Restricted Stock. The Board may, from time to time, authorize the granting
of Restricted Stock to Participants upon such terms and conditions consistent
with the following provisions as it may determine:


(a)    Each such grant will constitute an immediate transfer of the ownership of
Shares to the Participant in consideration of the performance of services,
entitling such Participant to voting, dividend and other ownership rights, but
such rights shall be subject to such restrictions and the fulfillment of such
conditions (which may include the achievement of Management Objectives) during
the Restriction Period as the Board may determine.


(b)    Each such grant may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.


(c)    Each such grant will provide that the Restricted Stock covered by such
grant that vests upon the passage of time will be subject to a “substantial risk
of forfeiture” within the meaning of Section 83 of the Code for a Restriction
Period to be determined by the Board at the Date of Grant or upon achievement of
Management Objectives referred to in subparagraph (e) below.


(d)    Each such grant will provide that during, and may provide that after, the
Restriction Period, the transferability of the Restricted Stock will be
prohibited or restricted in the manner and to the extent prescribed by the Board
at the Date of Grant (which restrictions may include, without limitation, rights
of repurchase or first refusal in Inseego or provisions subjecting the
Restricted Stock to a continuing substantial risk of forfeiture in the hands of
any transferee).


(e)    Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock.


(f)    Notwithstanding anything to the contrary contained in the Plan, any grant
of Restricted Stock may provide for the earlier termination of restrictions on
such Restricted Stock in the event of the retirement, death or disability, or
other termination of employment of a Participant, or a Change in Control;
provided, however, that no Award intended to be a Qualified Performance-Based
Award shall provide for such early termination of restrictions in the event of
retirement or other termination of employment to the extent such provision would
cause such Award to fail to be a Qualified Performance-Based Award.


(g)    Any such grant of Restricted Stock may require that any or all dividends
or other distributions paid thereon during the Restriction Period be
automatically deferred and reinvested in additional shares of Restricted Stock
or paid in cash, which may be subject to the same restrictions as the underlying
Award; provided, however, that dividends or other distributions on Restricted
Stock subject to Management Objectives shall be deferred and paid in cash upon
the achievement of the applicable Management Objectives and the lapse of all
restrictions on such Restricted Stock.


(h)    Unless otherwise directed by the Board, (i) all certificates representing
shares of Restricted Stock will be held in custody by Inseego until all
restrictions thereon will have lapsed, together with a stock power or powers
executed by the Participant in whose name such certificates are registered,
endorsed in blank and covering such Shares, or (ii) all shares of Restricted
Stock will be held at Inseego’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such shares of Restricted
Stock.





--------------------------------------------------------------------------------







7.    Restricted Stock Units. The Board may, from time to time, authorize the
granting of Restricted Stock Units to Participants upon such terms and
conditions consistent with the following provisions as it may determine:


(a)    Each such grant will constitute the agreement by Inseego to deliver
Shares or cash to the Participant in the future in consideration of the
performance of services, but subject to such restrictions and the fulfillment of
such conditions (which may include the achievement of Management Objectives)
during the Restriction Period as the Board may specify.


(b)    Each such grant may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.


(c)    Notwithstanding anything to the contrary contained in the Plan, any grant
of Restricted Stock Units may provide for the earlier lapse or modification of
the Restriction Period in the event of the retirement, death or disability, or
other termination of employment of a Participant, or a Change in Control;
provided , however , that no Award intended to be a Qualified Performance-Based
Award shall provide for such early lapse or modification in the event of
retirement or other termination of employment to the extent such provision would
cause such Award to fail to be a Qualified Performance-Based Award.
(d)    During the Restriction Period, the Participant will have no right to
transfer any rights under his or her Award and will have no rights of ownership
in the Restricted Stock Units and will have no right to vote them, but the Board
may at the Date of Grant, authorize the payment of dividend equivalents on such
Restricted Stock Units on either a current, deferred or contingent basis either
in cash, additional Restricted Stock Units or in additional Shares; provided ,
however , that dividend equivalents on Restricted Stock Units subject to
Management Objectives shall be deferred and paid in cash upon the achievement of
the applicable Management Objectives and the lapse of all restrictions on such
Restricted Stock Units.


(e)    Each grant of Restricted Stock Units will specify the time and manner of
payment of the Restricted Stock Units that have been earned.


8.    Annual Incentive Awards, Performance Shares and Performance Units. The
Board may, from time to time, authorize the granting of Annual Incentive Awards,
Performance Shares and Performance Units that will become payable to a
Participant upon achievement of specified Management Objectives during the
Performance Period, upon such terms and conditions consistent with the following
provisions as it may determine:


(a)    Each grant will specify either the number of shares, or amount of cash,
payable with respect to Annual Incentive Awards, Performance Shares or
Performance Units to which it pertains, which number or amount payable may be
subject to adjustment to reflect changes in compensation or other factors.


(b)    The Performance Period with respect to each Annual Incentive Award,
Performance Share or Performance Unit will be such period of time (not less than
one year in the case of each Performance Share and Performance Unit), as will be
determined by the Board at the time of grant, which Performance Period may be
subject to earlier lapse or other modification in the event of the retirement,
death or disability, or other termination of employment of a Participant, or a
Change in Control; provided, however, that no Award intended to be a Qualified
Performance-Based Award shall provide for such early lapse or modification in
the event of retirement or other termination of employment to the extent such
provision would cause such Award to fail to be a Qualified Performance-Based
Award.


(c)    Any grant of Annual Incentive Awards, Performance Shares or Performance
Units will specify Management Objectives that, if achieved, will result in
payment or early payment of the Award and may set forth a formula for
determining the number of shares, or amount of cash, payable with respect to
Annual Incentive Awards, Performance Shares or Performance Units that will be
earned if performance is at or above the minimum or threshold level or levels.


(d)    Each grant will specify the time and manner of payment of Annual
Incentive Awards, Performance Shares or Performance Units that have been earned.
Any grant of Performance Shares or Performance Units may specify that the amount
payable with respect thereto may be paid by Inseego in cash, in Shares or in any
combination thereof and will retain in the Board the right to elect among those
alternatives.


(e)    Any grant of Annual Incentive Awards, Performance Shares or Performance
Units may specify that the amount payable or the number of Shares issued with
respect thereto may not exceed maximums specified by the Board at the Date of
Grant.







--------------------------------------------------------------------------------





(f)    The Board may at the Date of Grant of Performance Shares provide for the
payment of dividend equivalents to the holder thereof on either a current,
deferred or contingent basis, either in cash or in additional Shares; provided,
however, that dividend equivalents on Performance Shares shall be deferred and
paid in cash upon the achievement of the applicable Management Objectives.


9.    Other Awards.


(a)    The Board may, subject to limitations under applicable law, grant to any
Participant such other awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Shares
or factors that may influence the value of such Shares, including, without
limitation, awards consisting of securities or other rights convertible or
exchangeable into Shares, purchase rights for Shares, awards with value and
payment contingent upon performance of the Company or specified Subsidiaries,
Affiliates or other business units thereof or any other factors designated by
the Board, and awards valued by reference to the book value of Shares or the
value of securities of, or the performance of specified Subsidiaries or
Affiliates or other business units of Inseego. The Board shall determine the
terms and conditions of such awards. Shares delivered pursuant to an award in
the nature of a purchase right granted under this Section 9 shall be purchased
for such consideration, paid for at such time, by such methods, and in such
forms, including, without limitation, cash, Shares, Other awards, notes or other
property, as the Board shall determine.


(b)    Except as otherwise provided in Section 15(b), cash awards, as
independent awards or as an element of or supplement to any other Award granted
under the Plan, may also be granted pursuant to this Section 9.


(c)    The Board may grant Shares as a bonus, or may grant other Awards in lieu
of obligations of Inseego or a Subsidiary to pay cash or deliver other property
under the Plan or under other plans or compensatory arrangements, subject to
such terms as shall be determined by the Board in a manner that complies with
Section 409A of the Code.


10.    Transferability.


(a)    Except as otherwise determined by the Board, no Awards granted under the
Plan shall be transferable by the Participant except by will or the laws of
descent and distribution, and in no event shall any such Award granted under the
Plan be transferred for value. Except as otherwise determined by the Board,
Option Rights and Appreciation Rights will be exercisable during the
Participant’s lifetime only by him or her or, in the event of the Participant’s
legal incapacity to do so, by his or her guardian or legal representative acting
on behalf of the Participant in a fiduciary capacity under state law and/or
court supervision.


(b)    The Board may specify at the Date of Grant that part or all of the Shares
that are to be issued by the Company upon the exercise of Option Rights or
Appreciation Rights, upon the termination of the Restriction Period applicable
to Restricted Stock or Restricted Stock Units or upon payment under any grant of
Performance Shares, Performance Units or Other Awards will be subject to further
restrictions on transfer.


11.    Adjustments. The Board shall make or provide for such adjustments in the
numbers of Shares covered by outstanding Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units granted hereunder and, if applicable, in the number of Shares covered by
Other Awards, in the Option Price and Base Price provided in outstanding Option
Rights or Appreciation Rights, and in the kind of Shares covered thereby, as the
Board, in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of
Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event or in the event of a Change in Control, the Board, in its
discretion, may provide in substitution for any or all outstanding Awards under
the Plan such alternative consideration (including cash), if any, as it, in good
faith, may determine to be equitable in the circumstances and may require in
connection therewith the surrender of all Awards so replaced in a manner that
complies with Section 409A of the Code. In addition, for each Option Right or
Appreciation Right with an Option Price or Base Price greater than the
consideration offered in connection with any such transaction or event or Change
in Control, the Board may in its sole discretion elect to cancel such Option
Right or Appreciation Right without any payment to the person holding such
Option Right or Appreciation Right. The Board shall also make or provide for
such adjustments in the numbers of shares specified in Section 3 of the Plan as
the Board in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 11;
provided , however , that any such adjustment to the number specified in Section
3(a)(iii) will be made only if and to the





--------------------------------------------------------------------------------





extent that such adjustment would not cause any Option Right intended to qualify
as an Incentive Stock Option to fail so to qualify.


12.    Administration of the Plan.


(a)    The Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under the Plan to the Committee. To
the extent of any such delegation, references in the Plan to the Board will be
deemed to be references to such Committee. A majority of the Committee will
constitute a quorum, and the action of the members of the Committee present at
any meeting at which a quorum is present, or acts unanimously approved in
writing, will be the acts of the Committee.


(b)    To the extent permitted by applicable law, including any rule of the
Nasdaq Stock Market, the Board or Committee may delegate its duties under the
Plan to a Secondary Committee, subject to such conditions and limitations as the
Board or Committee shall prescribe; provided, however, that: (i) only the Board
or Committee may grant an Award to a Participant who is subject to Section 16 of
the Exchange Act; (ii) only the Board or Committee may grant an Award designed
to be a Qualified Performance-Based Award; and (iii) the Secondary Committee
shall report periodically to the Board or the Committee, as the case may be,
regarding the nature and scope of the Awards granted pursuant to the authority
delegated. To the extent of any such delegation, references or deemed references
in the Plan to the Committee will be deemed to be references to such Secondary
Committee. A majority of the Secondary Committee will constitute a quorum, and
the action of the members of the Secondary Committee present at any meeting at
which a quorum is present, or acts unanimously approved in writing, will be the
acts of the Secondary Committee.


(c)    The Board shall have full and exclusive discretionary power to interpret
the terms and the intent of this Plan and any Evidence of Award or other
agreement or document ancillary to or in connection with this Plan, to determine
eligibility for Awards and to adopt such rules, regulations, forms, instruments,
and guidelines for administering this Plan as the Board may deem necessary or
proper. Such authority shall include, but not be limited to, selecting Award
recipients, establishing all Award terms and conditions, including the terms and
conditions set forth in an Evidence of Award, granting Awards as an alternative
to or as the form of payment for grants or rights earned or due under
compensation plans or arrangements of the Company, construing any ambiguous
provision of the Plan or any Evidence of Award, and, subject to Sections 15 and
18, adopting modifications and amendments to this Plan or any Evidence of Award,
including without limitation, any that are necessary to comply with the laws of
the countries and other jurisdictions in which Inseego, its Affiliates, and/or
its Subsidiaries operate. The grant of any Award that specifies Management
Objectives that must be achieved before such Award can be earned or paid will
specify that, before such Award will be earned and paid, the Board must certify
that the Management Objectives have been satisfied.


(d)    The interpretation and construction by the Board of any provision of this
Plan or of any Evidence of Award or other agreement or document ancillary to or
in connection with this Plan and any determination by the Board pursuant to any
provision of the Plan or of any such Evidence of Award or other agreement or
document ancillary to or in connection with this Plan will be final and
conclusive. No member of the Board will be liable for any such action or
determination made in good faith.


13.    Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under the Plan, the Board may provide for such special
terms for Awards to Participants who are foreign nationals or who are employed
by Inseego or any Subsidiary outside of the United States of America, as the
Board may consider necessary or appropriate to accommodate differences in local
law, tax policy or custom. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of the Plan (including
without limitation, sub-plans) as it may consider necessary or appropriate for
such purposes, without thereby affecting the terms of the Plan as in effect for
any other purpose, and the Secretary or other appropriate officer of Inseego may
certify any such document as having been approved and adopted in the same manner
as the Plan. No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of the
Plan as then in effect unless the Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of Inseego.


14.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under the Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board) may include relinquishment of a
portion of such benefit. If a Participant’s benefit is to be received in the
form of Shares, and such





--------------------------------------------------------------------------------





Participant fails to make arrangements for the payment of tax, the Company shall
withhold such Shares having a value that shall not exceed the statutory maximum
amount permitted to be withheld. Notwithstanding the foregoing, when a
Participant is required to pay the Company an amount required to be withheld
under applicable income and employment tax laws, the Participant may elect, or
the Company may require the Participant, to satisfy the obligation, in whole or
in part, by electing to have withheld, from the Shares required to be delivered
to the Participant, Shares having a value equal to the amount required to be
withheld, or by delivering to the Company other Shares held by such Participant.
The Shares used for tax withholding will be valued at an amount equal to the
Market Value Per Share of such Shares on the date the benefit is to be included
in Participant’s income. Participants shall also make such arrangements as the
Company may require for the payment of any withholding tax obligation that may
arise in connection with the disposition of Shares acquired upon the exercise of
Option Rights.


15.    Amendments, Etc.


(a)    The Board may at any time and from time to time amend the Plan in whole
or in part; provided, however, that if an amendment to the Plan must be approved
by the stockholders of Inseego in order to comply with applicable law or the
rules of the Nasdaq Stock Market or, if the Shares are not traded on the Nasdaq
Stock Market, the principal national securities exchange upon which the Shares
are traded or quoted, then, such amendment will be subject to stockholder
approval and will not be effective unless and until such approval has been
obtained.


(b)    Except in connection with a corporate transaction or event described in
Section 11 of the Plan, the terms of outstanding Awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, and no outstanding Option Rights or
Appreciation Rights may be cancelled in exchange for other Awards, or cancelled
in exchange for Option Rights or Appreciation Rights with an Option Price or
Base Price, as applicable, that is less than the Option Price of the original
Option Rights or Base Price of the original Appreciation Rights, as applicable,
or cancelled in exchange for cash, without stockholder approval. This Section
15(b) is intended to prohibit (without stockholder approval) the repricing of
“underwater” Option Rights and Appreciation Rights and will not be construed to
prohibit the adjustments provided for in Section 11 of the Plan. Notwithstanding
any provision of the Plan to the contrary, this Section 15(b) may not be amended
without approval by Inseego’s stockholders.


(c)    If permitted by Section 409A of the Code and Section 162(m) in the case
of a Qualified Performance-Based Award, in case of termination of employment by
reason of death, disability or normal or early retirement, or in the case of
unforeseeable emergency or other special circumstances, of a Participant who
holds an Option Right or Appreciation Right not immediately exercisable in full,
or any Restricted Stock or any Restricted Stock Units as to which the
Restriction Period has not been completed, or any Annual Incentive Awards,
Performance Shares or Performance Units which have not been fully earned, or any
Other Awards subject to any vesting schedule or transfer restriction, or who
holds Shares subject to any transfer restriction imposed pursuant to Section
10(b) of the Plan, the Board may, in its sole discretion, accelerate the time at
which such Option Right, Appreciation Right or Other Award may be exercised or
the time when such Restriction Period will end or the time at which such Annual
Incentive Awards, Performance Shares or Performance Units will be deemed to have
been fully earned or the time when such transfer restriction will terminate or
may waive any other limitation or requirement under any such Award.


(d)    Subject to Section 16(d) of the Plan, the Board may amend the terms of
any award theretofore granted under the Plan prospectively or retroactively, but
subject to Section 11 of the Plan, no such amendment shall impair the rights of
any Participant without his or her consent, except as necessary to comply with
changes in law or accounting rules applicable to Inseego. The Board may, in its
discretion, terminate the Plan at any time.


Termination of the Plan will not affect the rights of Participants or their
successors under any Awards outstanding hereunder on the date of termination.


16.    Compliance with Section 409A of the Code.


(a)    To the extent applicable, it is intended that the Plan and any grants
made hereunder comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Participants. The Plan and any grants made hereunder shall be
administered in a manner consistent with this intent. Any reference in the Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.







--------------------------------------------------------------------------------





(b)    Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under the Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under the Plan
and grants hereunder may not be reduced by, or offset against, any amount owing
by a Participant to the Company or any of its Affiliates.


(c)    If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by Inseego from time to time) and (ii)
Inseego shall make a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then Inseego shall not pay such amount
on the otherwise scheduled payment date but shall instead pay it, without
interest, on the tenth business day of the month after such six-month period.


(d)    Notwithstanding any provision of the Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, Inseego reserves the right to make amendments to the
Plan and grants hereunder as Inseego deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code without
Participant consent. In any case, a Participant shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on a
Participant or for a Participant’s account in connection with the Plan and
grants hereunder (including any taxes and penalties under Section 409A of the
Code), and neither the Company nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.


17.    Governing Law. The Plan and all grants and Awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware, without regard to principles of
conflicts of laws.


18.    Effective Date/Termination. The Plan will be effective as of the
Effective Date. No grant will be made under the Plan more than 10 years after
the Effective Date, but all grants made on or prior to such date will continue
in effect thereafter subject to the terms of the Evidence of Award conveying
such grants and of the Plan.


19.    Miscellaneous.


(a)    Each grant of an Award will be evidenced by an Evidence of Award and will
contain such terms and provisions, consistent with the Plan, as the Board may
approve.


(b)    Inseego will not be required to issue any fractional Shares pursuant to
the Plan. The Board may provide for the elimination of fractional Shares or for
the settlement of fractional Shares in cash.


(c)    The Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with Inseego or any Subsidiary or
Affiliate, nor will it interfere in any way with any right Inseego or any
Subsidiary or Affiliate would otherwise have to terminate such Participant’s
employment or other service at any time.


(d)    No person shall have any claim to be granted any Award under the Plan.
Without limiting the generality of the foregoing, the fact that a target Award
is established for the job value or level for an Employee shall not entitle any
Employee to an Award hereunder. Except as provided specifically herein, a
Participant or a transferee of an Award shall have no rights as a stockholder
with respect to any Shares covered by any Award until the date as of which he or
she is actually recorded as the holder of such Shares upon the stock records of
the Company.


(e)    Determinations by the Board or the Committee under the Plan relating to
the form, amount and terms and conditions of grants and Awards need not be
uniform, and may be made selectively among persons who receive or are eligible
to receive grants and Awards under the Plan, whether or not such persons are
similarly situated.


(f)    To the extent that any provision of the Plan would prevent any Option
Right that was intended to qualify as an Incentive Stock Option from qualifying
as such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of the Plan.





--------------------------------------------------------------------------------







(g)    No Award under the Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over the Plan.


(h)    Absence or leave approved by a duly constituted officer of Inseego or any
of its Subsidiaries shall not be considered interruption or termination of
service of any Employee for any purposes of the Plan or Awards granted
hereunder.


(i)    The Board may condition the grant of any Award or combination of Awards
authorized under the Plan on the surrender or deferral by the Participant of his
or her right to receive a cash bonus or other compensation otherwise payable by
Inseego or a Subsidiary to the Participant.


(j)    If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it shall be stricken and the remainder of the Plan
shall remain in full force and effect.


(k)    Any Evidence of Award may: (i) provide for recoupment by the Company of
all or any portion of an Award upon such terms and conditions as the Board or
Committee may specify in such Evidence of Award; or (ii) include restrictive
covenants, including, without limitation, non-competition, non-disparagement and
confidentiality conditions or restrictions, that the Participant must comply
with during employment by or service to the Company and/or within a specified
period after termination as a condition to the Participant’s receipt or
retention of all or any portion of an Award. This Section 19(k) shall not be the
Company’s exclusive remedy with respect to such matters. This Section 19(k)
shall not apply after a Change in Control, unless otherwise specifically
provided in the Evidence of Award.

















--------------------------------------------------------------------------------








GRANT NO.




INSEEGO CORP.
2009 OMNIBUS INCENTIVE COMPENSATION PLAN
NONSTATUTORY STOCK OPTION GRANT


Inseego Corp., a Delaware corporation (the “Company”), hereby grants options
(the “Options”) to purchase shares of its common stock (the “Shares”) to the
individual named below (the “Optionee”). The terms and conditions of the Options
are set forth in the attached agreement (the “Award Agreement”) and in the
Company’s 2009 Omnibus Incentive Compensation Plan (the “Plan”).


Name of Optionee
 
Number of Options Granted
 
Option Price per Share
 
Date of Option Grant
 
Vesting Commencement Date
 
Option Expiration Date
 
Vesting Schedule
 
 
 
 
 
 
 
 
 
 
 
 



The Board, in its discretion, may accelerate the vesting of any unvested Options
in the event of a Change in Control. Except as otherwise provided in the Award
Agreement, no Options shall vest after the Optionee’s service with or for the
Company or any Subsidiary or Affiliate thereof has terminated for any reason.


By accepting this Option Grant, the Optionee hereby agrees to all the terms and
conditions set forth in this Option Grant, the attached Award Agreement, and in
the Plan, a copy of which is available on the Company’s intranet site.


Company:
 
 
 
Name:
 
 
Title:
 



Optionee:
 
 
 
 Name:
 







--------------------------------------------------------------------------------





INSEEGO CORP.
2009 OMNIBUS INCENTIVE COMPENSATION PLAN
NONSTATUTORY STOCK OPTION AGREEMENT


The Plan and Other Agreements
The text of the Plan is incorporated into this Award Agreement by reference. In
the event of any inconsistency between the provisions of this Award Agreement
and the Plan, the Plan shall govern. Capitalized terms used but not otherwise
defined in this Award Agreement are defined in the Plan.
Any amendment to the Plan shall be deemed to be an amendment to this Award
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect your rights under this Award
Agreement without your consent (provided, however, that your consent shall not
be required to an amendment that is deemed necessary by the Company to ensure
compliance with Section 409A of the U.S. Internal Revenue Code, as amended (the
“Code”)).
The Option Grant, this Award Agreement and the Plan constitute the entire
understanding between you and the Company regarding these Options. Any prior
agreements, commitments or negotiations concerning these Options are hereby
superseded entirely. Notwithstanding the foregoing, to the extent a written
employment agreement, change-in-control agreement, severance agreement or other
similar written agreement or arrangement (an “Employment Arrangement”) that has
been approved by the Board or a committee thereof provides for greater benefits
to the Optionee than provided in the Option Grant, this Award Agreement or the
Plan with respect to (a) vesting of the Options upon termination of employment
or in the event of a Change in Control, or (b) exercisability of the Options
following termination of employment, then the terms of the Employment
Arrangement with respect to these matters shall supersede the terms of the
Option Grant and this Award Agreement to the extent permitted by the Plan.
Nonstatutory Stock Option
These Options are not intended to be Incentive Stock Options under section 422
of the Code and will be interpreted accordingly.
Vesting
These Options are exercisable only before they expire and then only with respect
to those that are vested. These Options will vest according to the Vesting
Schedule on the attached cover sheet.
Term
These Options will expire in any event at the close of business at Company
headquarters on the 10th anniversary of the Date of Option Grant, as shown on
the cover sheet. These Options will expire earlier if your service terminates,
as described below.
Regular Termination
If your service terminates for any reason, other than death, Disability (as
defined below), or Cause (as defined below), then, except as otherwise provided
in an Employment Arrangement, these Options will expire at the close of business
at Company headquarters on the 90th calendar day after your service termination
date.
Termination for Cause
If your service is terminated for Cause, as determined by the Board in its sole
discretion, then immediately upon such event you automatically forfeit all
rights to these Options and they shall immediately expire. For purposes of this
Award Agreement, “Cause” shall mean the termination of your service due to your
commission of any act of fraud, embezzlement or dishonesty; any unauthorized use
or disclosure by you of confidential information or trade secrets of the Company
or any Subsidiary or Affiliate thereof; or any other intentional misconduct on
your part that adversely affects the business or affairs of the Company or any
Subsidiary or Affiliate thereof in a material manner. This definition shall not
restrict in any way the Company’s or any Subsidiary’s or Affiliate’s right to
discharge you for any other reason, nor shall this definition be deemed to be
inclusive of all the acts or omissions which constitute “Cause” for purposes
other than this Award Agreement.
Death
If your service terminates because of your death, then, except as otherwise
provided in an Employment Arrangement, these Options will expire at the close of
business at Company headquarters on the date twelve (12) months after the date
of death. At any time during that twelve (12) month period, your estate or heirs
may exercise those Options which were vested as of the date of your death.
Disability
If your service terminates because of your Disability, then, except as otherwise
provided in an Employment Arrangement, these Options will expire at the close of
business at Company headquarters on the date twelve (12) months after your
service termination date. At any time during that twelve (12) month period, you
may exercise those Options which were vested as of the date your service
terminated because of your Disability. For purposes of this Award Agreement,
“Disability” shall mean that you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months.





--------------------------------------------------------------------------------





Leave of Absence
For purposes of these Options, your service is not interrupted or terminated
when you go on a leave of absence that was approved in writing by a duly
constituted officer of the Company or any Subsidiary or Affiliate thereof. Your
service terminates in any event when the approved leave ends unless you
immediately return to active work at the Company or any Subsidiary or Affiliate
thereof.
The Company, in its sole discretion, determines which leaves count for this
purpose, as well as the point in time your service terminates for all purposes
under the Plan. 
Method of Exercise
When you wish to exercise any of these Options, you must provide written notice
to the Company, or use such other method of exercise as may be specified by the
Company, including exercise by electronic means on the web site of the Company’s
third-party equity plan administrator, which will specify how many Options you
wish to exercise. If someone else wants to exercise these Options after your
death, that person must prove to the Company’s satisfaction that he or she is
entitled to do so.
Form of Payment
When you exercise Options, you must remit payment of the Option Price for the
Shares you are purchasing at that time and any Tax-Related Items (as defined
below). Payment may be made in one or a combination of the following forms:
Cash, your personal check, a cashier’s check or a money order.
By delivery (on a form or by electronic means prescribed by the Company) of an
irrevocable direction to a securities broker to sell Shares and to deliver all
or part of the sale proceeds to the Company in payment of the aggregate Option
Price and any Tax-Related Items.
Withholding Taxes
Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including, but not limited to, the
grant, vesting or exercise of the Options, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (b) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Options to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. You acknowledge that neither the
Company nor the Employer shall have any obligation to indemnify or otherwise
hold you harmless from any or all of such Tax-Related Items. Further, if you are
subject to tax in more than one jurisdiction, you acknowledge that the Company
and/or the Employer (or former Employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:
1. withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or
2. withholding from proceeds of the sale of Shares acquired at exercise, either
through a voluntary sale or through a sale arranged by the Company (on your
behalf pursuant to this authorization); or
3. withholding in Shares to be issued at exercise.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the Options exercised,
notwithstanding that a number of Shares is retained solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of your participation
in the Plan.
Finally, you will pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver
Shares or the proceeds from the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.





--------------------------------------------------------------------------------





Transfer of Options
Prior to your death, only you may exercise these Options, or in the case of
legal incapacity, your guardian or legal representative may act on your behalf.
You cannot transfer or assign these Options. For instance, you may not sell the
Options themselves or use them as security for a loan. If you attempt to do any
of these things, the Options will immediately become invalid. You may, however,
dispose of these Options in your will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor your spouse’s
interest in these Options in any way.
Retention Rights
These Options or this Award Agreement do not give you the right to be retained
or to continue to be retained by the Company or any Subsidiary or Affiliate
thereof in any employment or other capacity. The Company or any Subsidiary or
Affiliate thereof reserves the right to terminate your service at any time and
for any reason.
Stockholder Rights
You, or your estate or heirs, have no rights as a stockholder of the Company
until you are recorded as the holder of the Shares upon the stock records of the
Company. No adjustments are made for dividends or other rights if the applicable
record date occurs before you are recorded as the holder of the Shares, except
as otherwise described in the Plan.
Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Shares covered by these Options and the Option
Price may be adjusted (and rounded down to the nearest whole number) pursuant to
the Plan. These Options shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.
No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult your own personal tax, legal and financial advisors regarding your
participation in the Plan and before taking any action related to the Plan.
Not a Contract of Employment
By accepting this Award Agreement, you acknowledge and agree that (a) any person
whose service is terminated before full vesting of an award, such as the one
granted to you by this Option grant, could claim that his or her service was
terminated to preclude vesting; (b) you will never make such a claim; (c)
nothing in this Award Agreement or the Plan confers on you any right to continue
a service relationship with the Company, nor shall anything in this Award
Agreement or the Plan affect in any way your right or the rights of the Company
or the Employer to terminate your service at any time, with or without cause;
and (d) the Company would not have granted this Option to you but for these
acknowledgments and agreements.
Applicable Law
The Option grant and the provisions of this Award Agreement are governed by, and
subject to, the internal substantive laws but not the choice of law rules of the
State of Delaware, as provided in the Plan. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or this Award Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of California, and agree
that such litigation shall be conducted only in the courts of San Diego County,
California, or the federal courts of the United States for the Southern District
of California, and no other courts, where this grant is made and/or to be
performed.
Electronic Delivery
The Company may, in its sole discretion, decide to deliver any documents related
to the Options granted under and participation in the Plan or future options
that may be granted under the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and to agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
Severability
The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.











--------------------------------------------------------------------------------






INSEEGO CORP.
2009 OMNIBUS INCENTIVE COMPENSATION PLAN
______________________________________


Stock Unit Grant
_____________________________________


Award No.


Inseego Corp., a Delaware corporation (the “Company”), hereby grants Stock Units
(the “Stock Units”) to the individual named below (the “Grantee”). The terms and
conditions of the Stock Units are set forth in the attached Stock Unit Award
Agreement (“Award Agreement” or “Award”), and the Inseego Corp. 2009 Omnibus
Incentive Compensation Plan (the “Plan”), which is attached as Exhibit A. A
summary of the Plan appears in the related Prospectus, which is attached as
Exhibit B.


Name of Recipient
 
Number of Stock Units Subject to Award
 
Purchase Price per Share (if applicable)
 
Date of Grant
 
Vesting Schedule
 
 
 
 
 
 
 
 
 
 
 
 



The Board, in its discretion, may accelerate the vesting of any unvested Stock
Units in the event of a Change in Control. Except as otherwise provided in the
Award Agreement, no Stock Units shall vest after the Grantee’s service with or
for the Company or any Subsidiary or Affiliate thereof has terminated for any
reason.


BY ACCEPTING THIS STOCK UNIT GRANT, you and the Company agree that the Stock
Units are hereby awarded under and governed by the terms and conditions of this
Stock Unit Grant, the attached Award Agreement, and the Plan.


INSEEGO CORP.


By:
 
Name:
 
Title:
 



Grantee
Name:
 
 
 









--------------------------------------------------------------------------------





INSEEGO CORP.
2009 OMNIBUS INCENTIVE COMPENSATION PLAN
______________________________________
Stock Unit Award Agreement
1.
The Plan and Other Agreements. The text of the Plan is incorporated into this
Award Agreement by reference. In the event of any inconsistency between the
provisions of this Award Agreement and the Plan, the Plan shall govern.
Capitalized terms used but not otherwise defined in this Award Agreement are
defined in the Plan. Any amendment to the Plan shall be deemed to be an
amendment to this Award Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect your rights
under this Award Agreement without your consent (provided, however, that your
consent shall not be required to an amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the U.S. Internal Revenue
Code, as amended (the “Code”). The Stock Unit Grant, this Award Agreement and
the Plan constitute the entire understanding between you and the Company
regarding these Stock Units. Any prior agreements, commitments or negotiations
concerning these Stock Units are hereby superseded entirely. Notwithstanding the
foregoing, to the extent a written employment agreement, change-in-control
agreement, severance agreement or other similar written agreement or arrangement
(an “Employment Arrangement”) that has been approved by the Board or a committee
thereof provides for greater benefits to the Grantee than provided in the Stock
Unit Grant, this Award Agreement or the Plan with respect to vesting of the
Stock Units upon termination of employment or in the event of a Change in
Control, then the terms of the Employment Arrangement with respect to these
matters shall supersede the terms of the Stock Unit Grant and this Award
Agreement to the extent permitted by the Plan.

2.
Termination of Service; Leaves of Absence. Subject to Section 1 above, this
Award shall be canceled and become automatically null and void immediately upon
termination of your service to the Company or its Subsidiary or Affiliate for
any reason, but only to the extent you have not become vested, pursuant to the
foregoing terms, on or at the time your service to the Company or any Subsidiary
or Affiliate thereof ends. For purposes of the Award, your service is not
interrupted or terminated when you go on a leave of absence that is approved in
writing by a duly constituted officer of the Company or any Subsidiary or
Affiliate thereof. Your service terminates in any event when the approved leave
ends unless you immediately return to active work at the Company or any
Subsidiary or Affiliate thereof. The Company, in its sole discretion, determines
which leaves count for this purpose, as well as the point in time your service
terminates for all purposes under the Plan.

3.
Satisfaction of Vesting Restrictions. No Shares will be issued before you
complete the requirements that are necessary for you to vest in your Stock
Units. As soon as practicable after the date on which your Stock Units vest in
whole or in part, the Company will issue to you, free from vesting restrictions
(but subject to such legends as the Company determines to be appropriate), one
Share for each vested Stock Unit; provided, however, that, by accepting this
Award Agreement, you authorize the Company to withhold taxes pursuant to
Section 7 below.

4.
Investment Purposes. By accepting this Award, you represent and warrant to the
Company that any Shares issued to you pursuant to your Stock Units will be for
investment for your own account and not with a view to, for resale in connection
with, or with an intent of participating directly or indirectly in, any
distribution of such Shares within the meaning of the U.S. Securities Act
of 1933, as amended. You further acknowledge and agree that your ability to sell
any Shares issued to you pursuant to your Stock Units may be limited by
applicable securities laws and the Company’s Insider Trading Policy then in
effect.

5.
Dividend Equivalents. When Shares are delivered to you pursuant to the vesting
of your Stock Units, you shall also be entitled to receive, with respect to each
Share issued or withheld by the Company pursuant to Section 3, (a) a number of
Shares equal to the per Share stock dividends which were declared and paid to
the holders of Shares between the Date of Grant and the date such Shares are
delivered to you, and (b) a number of Shares having a Fair Market Value (on the
date of each cash dividend payment date) equal to any per Share cash dividends
that were paid to the holders of Shares based on a record date falling between
the Date of Grant and the date such Shares are delivered to you. To the extent
that your service ends before vesting of all the Stock Units, you will forfeit
all dividend equivalents (whether paid in cash or in stock) attributable to all
Shares underlying such unvested Stock Units.

6.
Restrictions on Transfer of Award. Your rights under this Award Agreement may
not be sold, pledged, or otherwise transferred without the prior written consent
of the Board. If you attempt to do any of these things, the Stock Units will
immediately become invalid. You may, however, dispose of these Stock Units in
your will. Regardless of any





--------------------------------------------------------------------------------





marital property settlement agreement, the Company is not obligated to honor
your spouse’s interest in these Stock Units in any way.
7.
Income Taxes and Deferred Compensation. Regardless of any action the Company or
your employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Stock Units, including the grant of the Stock Units, the
vesting of Stock Units, the settlement of the Stock Units with Shares, the
subsequent sale of any Shares acquired at vesting and the receipt of any
dividends; and (b) do not commit to structure the terms of the grant or any
aspect of the Stock Units to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. You acknowledge that neither the
Company nor the Employer shall have any obligation to indemnify or otherwise
hold you harmless from any or all of such Tax-Related Items. Further, if you are
subject to tax in more than one jurisdiction, you acknowledge that the Company
and/or the Employer (or former Employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

The Board shall have the sole discretion to interpret the requirements of the
Code for purposes of the Plan and this Award Agreement. The Board has the
discretion to unilaterally modify this Award as necessary to conform with
U.S. law. This includes the right, to the extent the Company deems necessary or
advisable in its sole discretion, of the Board to unilaterally amend or modify
the Plan and/or this Award Agreement to conform with applicable U.S. law,
including to ensure that the grant and administration of this Award qualifies
for exemption from the application of the taxes imposed by Section 409A of the
Code. Notwithstanding the previous sentence, the Company makes no representation
that this Award is not now, nor in the future, subject to the taxes imposed by
Section 409A of the Code nor undertakes to preclude such taxes from applying to
this Award.
Prior to the relevant taxable or tax withholding event, as applicable, you shall
pay, or make adequate arrangements satisfactory to the Company or to the
Employer (in their sole discretion) to satisfy all Tax-Related Items. In this
regard, you authorize the Company or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to Tax-Related Items
by one or a combination of the following:
1. withholding a number of Shares otherwise deliverable to you from time to time
equal to the Retained Share Amount (as defined below); or
2. withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or
3. withholding from proceeds of the sale of Shares acquired upon settlement of
the Stock Units, either through a voluntary sale or through a sale arranged by
the Company (on your behalf pursuant to this authorization).
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares subject to the Stock Units,
notwithstanding that a number of Shares is retained solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of your participation
in the Plan.
The “Retained Share Amount” shall mean a number of Shares equal to the quotient
of the minimum statutory tax withholding obligation of the Company triggered by
the vesting of your Award on the relevant Vesting Date, divided by the Fair
Market Value of one Share on the relevant Vesting Date or as otherwise provided
in the Plan. If the obligation for Tax-Related Items is satisfied by withholding
a number of Shares as described herein, you understand that you will be deemed
to have been issued the full number of Shares subject to the settled Stock
Units, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of the settlement of the
Stock Units.
You shall pay to the Company or to the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of your
receipt of Stock Units, the vesting of Stock Units, or the settlement of vested
Stock Units with Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver Shares to you if you fail to comply
with your obligation in connection with the Tax-Related Items.
8.
Notices. Any notice or communication required or permitted by any provision of
this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or sent by certified mail, return receipt





--------------------------------------------------------------------------------





requested, addressed to you at the last address that the Company or the Employer
had for you on its records. Each party may, from time to time, by notice to the
other party hereto, specify a new address for delivery of notices relating to
this Award Agreement. Any such notice shall be deemed to be given as of the date
such notice is personally delivered or properly mailed.
The Company may, in its sole discretion, decide to deliver any documents related
to Stock Units awarded under the Plan or future Stock Units that may be awarded
under the Plan by electronic means or request your consent to participate in the
Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
9.
Binding Effect. Except as otherwise provided in this Award Agreement or in the
Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.

10.
Modifications. Subject to Section 7 hereof, this Award Agreement may not be
modified or amended without your prior consent.

11.
Headings. Section and other headings contained in this Award Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope or intent of this Award Agreement or any provision hereof.

12.
Severability. The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

13.
Stockholder Rights. You, or your estate or heirs, have no rights as a
stockholder of the Company until you are recorded as the holder of the Shares
upon the stock records of the Company. No adjustments are made for dividends or
other rights if the applicable record date occurs before you are recorded as the
holder of the Shares, except as otherwise described in the Plan.

14.
Adjustments. In the event of a stock split, a stock dividend or a similar change
in the Company stock, the number of Shares covered by these Stock Units may be
adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
These Stock Units shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

15.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult your own personal tax, legal and financial
advisors regarding your participation in the Plan and before taking any action
related to the Plan.

16.
Not a Contract of Employment. By accepting this Award Agreement, you acknowledge
and agree that (a) any person whose service is terminated before full vesting of
an award, such as the one granted to you by this Award, could claim that his or
her service was terminated to preclude vesting; (b) you will never make such a
claim; (c) nothing in this Award Agreement or the Plan confers on you any right
to continue a service relationship with the Company, nor shall anything in this
Award Agreement or the Plan affect in any way your right or the rights of the
Company or the Employer to terminate your service at any time, with or without
cause; and (d) the Company would not have granted this Award to you but for
these acknowledgements and agreements.

17.
Governing Law. This Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto are governed by,
and subject to, the internal substantive laws but not the choice of law rules of
the State of Delaware, as provided in the Plan. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this Award Agreement, the parties hereby submit to and consent to
the exclusive jurisdiction of the State of California and agree that such
litigation shall be conducted only in the courts of San Diego County,
California, or the federal courts of the United States for the Southern District
of California, and no other courts, where this Award is made and/or to be
performed.





